UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 ONEOK, Inc. 3.3% OGE Energy Corp. 2.8% Integrys Energy Group, Inc. 3.3% BP PLC 2.8% NSTAR 3.2% DTE Energy Co. 2.6% Spectra Energy Corp. 3.2% Vectren Corp. 2.5% Dominion Resources, Inc. 2.9% Progress Energy, Inc. 2.4% Sector distribution Multi-utilities 32% Integrated telecommunication services 3% Electric utilities 17% Wireless telecommunication services 2% Gas utilities 9% Life & health insurance 2% Diversified financial services 6% Oil & gas exploration & production 2% Diversified banks 6% Other diversified financial services 1% Integrated oil & gas 5% Multi-line insurance 1% Investment banking & brokerage 4% Short-term investments & other 3% Regional banks 4% Oil & gas storage & transportation 3% 1 As a percentage of the Funds total investments on June 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-08 (unaudited) This schedule is divided into three main categories: common stocks, preferred stocks and short-term investments. Common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 110.15% (Cost $777,392,121) Diversified Banks 7.06% Comerica, Inc. 296,000 7,586,480 U.S. Bancorp. 680,000 18,965,200 Wachovia Corp. 550,000 8,541,500 Wells Fargo & Co. 475,000 11,281,250 Diversified Financial Services 4.84% Bank of America Corp. 730,000 17,425,100 Citigroup, Inc. 445,000 7,458,200 JPMorgan Chase & Co. 200,000 6,862,000 Electric Utilities 13.79% American Electric Power Co., Inc. 508,500 20,456,955 Duke Energy Corp. 1,000,000 17,380,000 Great Plains Energy, Inc. 67,000 1,693,760 Pinnacle West Capital Corp. 230,000 7,077,100 Progress Energy, Inc. 575,000 24,052,250 Southern Co. 568,400 19,848,528 Gas Utilities 11.32% Atmos Energy Corp. 766,500 21,132,405 National Fuel Gas Co. 95,000 5,650,600 Northwest Natural Gas Co. 300,000 13,878,000 ONEOK, Inc. 690,000 33,692,700 Industrial Conglomerates 0.65% General Electric Co. 160,000 4,270,400 Integrated Oil & Gas 8.38% BP PLC, ADR 400,000 27,828,000 Chevron Corp. 180,000 17,843,400 Total SA, ADR 110,000 9,379,700 Integrated Telecommunication Services 3.95% Alaska Communications Systems Group, Inc. 35,000 417,900 AT&T, Inc. 520,000 17,518,800 FairPoint Communications, Inc. 4,248 30,628 Verizon Communications, Inc. 225,300 7,975,620 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Multi-Utilities 48.41% Ameren Corp. 561,100 23,695,253 Black Hills Corp. 460,000 14,747,600 CH Energy Group, Inc. 386,000 13,730,020 Consolidated Edison, Inc. 350,100 13,685,409 Dominion Resources, Inc. 608,000 28,873,920 DTE Energy Co. 609,914 25,884,750 Energy East Corp. 755,000 18,663,600 Integrys Energy Group, Inc. 656,300 33,359,729 NiSource, Inc. 790,500 14,165,760 NSTAR 970,000 32,805,400 OGE Energy Corp. 880,000 27,904,800 PNM Resources, Inc. 58,000 693,680 Public Service Enterprise Group, Inc. 360,000 16,534,800 TECO Energy, Inc. 350,000 7,521,500 Vectren Corp. 815,700 25,457,997 Xcel Energy, Inc. 1,003,800 20,146,266 Oil & Gas Storage & Transportation 4.97% Spectra Energy Corp. 1,135,000 32,619,900 Publishing 0.01% Idearc, Inc. (I) 26,830 63,051 Regional Banks 5.08% BB&T Corp. 495,000 11,271,150 KeyCorp 619,000 6,796,620 Regions Financial Corp. 1,400,000 15,274,000 Wireless Telecommunication Services 1.69% Vodafone Group PLC, ADR 376,875 11,102,737 Credit Issuer, description rating (A) Shares Value Preferred Stocks 40.93% (Cost $322,442,926) Broadcasting & Cable TV 0.45% Comcast Corp. 7.00% BBB+ 125,500 2,961,800 Consumer Finance 0.65% HSBC Finance Corp., Depositary Shares 6.36%, Ser B A 150,000 2,776,500 SLM Corp., Ser A 6.97% BB 42,500 1,519,375 Diversified Banks 2.11% Royal Bank of Scotland Group PLC, Ser L 5.75% A 858,500 13,839,020 Diversified Financial Services 6.04% ABN AMRO Capital Funding Trust VII 6.08% A 980,000 16,816,800 Bank of America Corp. 6.63% A+ 245,000 5,167,050 Bank of America Corp. 8.20% A1 35,000 868,350 Bank of America Corp., Depositary Shares 6.20%, Ser D A+ 240,000 4,800,000 See notes to financial statements 8 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) Citigroup Inc., 8.13% A 260,000 $5,824,000 DB Capital Trust II 6.55% A+ 310,000 6,122,500 Electric Utilities 13.16% Alabama Power Co., (Class A) 5.30%, BBB+ 200,000 4,390,000 Carolina Power & Light Co. 5.44% BBB 111,493 9,651,113 Connecticut Light & Power Co., Ser 68G, 3.24% BB+ 20,686 1,036,162 Duquesne Light Co. 6.50% BB 427,000 18,080,803 Entergy Arkansas, Inc. 6.08% Ba1 11,372 1,144,307 Entergy Arkansas, Inc. 4.56% BB+ 9,388 765,416 Entergy Arkansas, Inc. 6.45% BB+ 110,000 2,701,875 Entergy Arkansas, Inc., Ser 1965, 4.56% BB+ 9,818 800,474 Entergy Mississippi, Inc. 4.92% Ba2 8,190 741,707 Entergy Mississippi, Inc. 6.25% BB+ 197,500 5,067,119 FPC Capital I, Ser A, 7.10% BBB 67,500 1,586,250 FPL Group Capital Trust I 5.88% BBB+ 275,000 6,503,750 Interstate Power & Light Co. 7.10% BBB 20,700 524,617 Interstate Power & Light Co., Ser B, 8.38% BBB 233,000 6,307,310 PPL Electric Utilities Corp. 6.25%, Depositary Shares BBB 300,000 7,096,890 PPL Energy Supply, LLC 7.00% BBB 297,512 7,408,049 Southern California Edison Co. 6.13% BBB 50,000 4,843,750 Southern California Edison Co., Ser C, 6.00% BBB 30,000 2,916,564 Xcel Energy, Inc., Ser G 4.56% BBB 53,900 4,856,390 Gas Utilities 2.29% Southern Union Co., Ser A 7.55% BB 602,100 15,052,500 Government U.S. Agency 0.21% Federal National Mortgage Assn. 8.25% AA 60,000 1,377,000 Investment Banking & Brokerage 6.44% Bear Stearns Cos., Inc. 5.49%, Depositary Shares, Ser G A 256,100 8,989,110 Bear Stearns Cos., Inc. 5.72%, Depositary Shares, Ser F A 15,100 566,250 Bear Stearns Cos., Inc. 6.15%, Depositary Shares, Ser E A 95,700 3,624,159 Lehman Brothers Holdings, Inc. 5.67%, Depositary Shares, Ser D A 61,000 1,834,270 Lehman Brothers Holdings, Inc. 5.94%, Depositary Shares, Ser C A 271,760 8,677,297 Lehman Brothers Holdings, Inc. 6.50%, Depositary Shares, Ser F BBB+ 164,300 2,807,887 Merrill Lynch & Co., Inc. 8.63%, Ser MER A3 578,700 13,425,840 Merrill Lynch & Co., Inc. 6.38%, Depositary Shares, Ser 3 BBB+ 139,000 2,343,540 Life & Health Insurance 2.49% MetLife, Inc., Ser B 6.50% BBB 765,000 16,371,000 Multi-Line Insurance 0.76% ING Groep NV 6.20% A 109,100 2,020,532 ING Groep NV 7.05% A 140,000 2,935,800 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Multi-Utilities 1.60% BGE Capital Trust II 6.20% BBB 147,100 3,258,265 Public Service Electric & Gas Co., Ser D 5.05% BB+ 23,442 2,047,659 Public Service Electric & Gas Co., Ser E 5.28% BB+ 22,930 2,108,184 South Carolina Electric & Gas Co. 6.52% Baa2 31,400 3,099,770 Oil & Gas Exploration & Production 2.33% Nexen, Inc. 7.35% BB+ 635,484 15,289,745 Regional Banks 0.39% Wachovia Corp. 8.00% A 115,000 2,578,300 Specialized Finance 0.60% CIT Group, Inc., Ser A 6.35% BBB 310,000 3,952,500 Wireless Telecommunication Services 1.41% United States Cellular Corp., 7.50% BBB 398,294 9,268,301 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.86% (Cost $18,800,000) Government U.S. Agency 2.86% Federal Home Loan Bank, Discount Note 2.00% (Y) 07-01-08 AAA $18,800 18,800,000 Total Investments (Cost $1,118,635,047)  153.94% Other assets and liabilities, net (53.94%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security (Y) Represents current yield on June 30, 2008  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,128,916,216. Net unrealized depreciation aggregated $118,125,948, of which $83,159,693 related to appreciated investment securities and $201,285,641 related to depreciated investment securities. See notes to financial statements 10 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $1,118,635,047) $1,010,790,268 Cash 36,037 Receivable for futures variation margin (Note 2) 4,583 Cash collateral at broker for future contracts 63,000 Dividends and interest receivable 3,554,363 Receivable from affiliates 23,422 Prepaid arrangement fees (Note 5) 705,250 Total assets Liabilities Payable for investments purchased 5,377,147 Payable for shares repurchased 1,164,222 Unrealized depreciation of swap contracts (Note 2) 667,595 Committed facility agreement payable (Note 5) 351,000,000 Interest payable (Note 5) 135,513 Payable to affiliates Management fees 45,139 Other 19,886 Other payables and accrued expenses 140,654 Total liabilities Net assets Common shares capital paid-in 761,296,619 Accumulated net realized gain on investments 15,946,924 Net unrealized depreciation of investments, financial futures contracts and swap contracts (108,507,791) Distributions in excess of net investment income (12,108,985) Net assets applicable to common shares Net asset value per share Based on 39,822,517 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $16.49 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $29,747) $30,391,815 Interest 222,807 Total investment income Expenses Investment management fees (Note 3) 4,204,650 Accounting and legal services fees (Note 3) 60,013 Transfer agent fees 16,939 Interest expense (Note 5) 1,297,148 Printing fees 485,858 APS auction fees 396,903 Professional fees 133,998 Custodian fees 95,065 Trustees fees 30,350 Registration and filing fees 23,496 Miscellaneous 30,207 Total expenses Less expense reductions (Note 3) (1,121,240) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 19,870,756 Financial futures contracts (1,461,276) Swap contracts 1,090,983 Change in net unrealized appreciation (depreciation) of Investments (154,139,961) Financial futures contracts 359,560 Swap contracts (1,040,435) Net realized and unrealized loss Distributions to APS Distributions to APS Series M (1,558,031) Distributions to APS Series W (1,503,458) Distributions to APS Series TH (1,502,237) Distributions to APS Series F (1,564,117) Decrease in net assets from operations 1 Semiannual period from 1-1-08 to 6-30-08. See notes to financial statements 12 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 12-31-07 6-30-08 1 Increase (decrease) in net assets From operations Net investment income $52,969,543 $24,961,235 Net realized gain 44,594,199 19,500,463 Change in net unrealized appreciation (depreciation) (128,054,026) (154,820,836) Distributions to APS (17,447,730) (6,127,843) Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (50,017,509) (30,929,110) From net realized gain (24,803,416)  From Fund share transactions (Note 4)  Total decrease Net assets Beginning of period 963,695,407 840,936,468 End of period 2 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Includes distributions in excess of net investment income of $13,267 and $12,108,985, respectively. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-04 1,2 12-31-05 1 12-31-06 12-31-07 6-30-08 3 Per share operating performance Net asset value, beginning of period 4 Net investment income 5 1.14 1.22 1.43 6 1.26 0.61 Net realized and unrealized gain (loss) on investments 1.54 (0.23) 3.62 (1.98) (3.21) Distributions to APS (0.29) (0.29) (0.39) (0.41) (0.15) 17 Total from investment operations Less distributions to common shareholders From net investment income (0.87) (1.16) (1.16) (1.19) (0.75) 17 From net realized gain  (0.09) (0.53) (0.59)  Total distributions Capital charges Offering costs related to common shares (0.02)     Offering costs and underwriting discounts related to APS (0.12)     Net asset value, end of period Per share market value, end of period Total return at net asset value (%) 10 10 9 Total return at market value (%) 7 9 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $862 $838 $964 $841 $657 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.23 12 1.32 1.28 1.27 1.46 12 Interest expense     0.35 12 Expenses before reductions (including interest expense) 13 1.23 12 1.32 1.28 1.27 1.81 12 Expenses net of all fee waivers (excluding interest expense) 0.95 12 1.03 1.00 0.99 1.16 12 Interest expense     0.35 12 Expenses net of all fee waivers (including interest expense) 14 0.95 12 1.03 1.00 0.99 1.51 12 Net investment income 15 6.11 12 5.97 6.76 6 5.65 6.66 12 Portfolio turnover (%) 42 24 41 26 10 See notes to financial statements 14 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Period ended 12-31-04 1,2 12-31-05 1 12-31-06 12-31-07 6-30-08 3 Senior securities Total value of APS outstanding (in millions) $380 $380 $380 $380  Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25  Asset coverage per unit 16 $79,542 $79,901 $88,352 $81,737  Total debt outstanding end of period (in millions)     $351 1 Audited by previous Independent Registered Public Accounting Firm. 2 Commencement of operations period from 2-27-04 to 12-31-04. 3 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 4 Reflects the deduction of a $0.90 per share sales load. 5 Based on the average of the shares outstanding. 6 Net investment income per share and the ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.13 per share and 0.63% of average net assets. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Not annualized. 10 Unaudited. 11 Assumes dividend reinvestment and a purchase at $20.01 per share on the inception date and a sale at the current market price on the last day of the period. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.89%, 0.91%, 0.90% and 0.90% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 14 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.69%, 0.71%, 0.70% and 0.70% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 15 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.42%, 4.14%, 4.74% and 4.03% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 16 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 17 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 15 Notes to financial statements (unaudited) Note 1 Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles gener ally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
